Bullard J.,

delivered the opinion of the court.
The commercial firm of which the appellee was a member, having made a surrender for the benefit of their creditors, and obtained a stay of proceedings, the appellant or judgment creditor caused an execution to issue against one of the ceding debtors. MTntire, the appellant had appeared at the meeting of the creditors, and a syndic had been appointed. Samuel Whiting, one of the firm represented in writing to the court from which the execution issued, that the sheriff, in virtue of said execution, had seized certain property in his possession, but not belonging to him, which had been sent by Mr. H. Whiting, as a present to his wife and family residing in Texas, and of which goods he was only bailee or carrier. He therefore moved the court to quash the writ, and to order ^le b°n<I given to the sheriff for the forthcoming of the property to be cancelled. It was accordingly done, and MTntire appealed.
His counsel contends that he had a right to levy his execution on property acquired by the ceding debtor, after his *273surrender, and that, the syndic alone has a right to inquire into the regularity of the proceeding in this case.
But where a “ding (Uaiifieci property ‘ in |ftej thJsarrenta!^hieh are seized by a ÍrJS™r\msdla ^ghí to move the court, ana havethe writ and andseta"ide!led
Property becedSg^ebtor'at ofo*® not be seized in Judgment credit-J^ty tothe^nmrso-
o™e solvent debtor, has the right to quash an execution which improvidently issued contrary to the order staying proceedings. The debtor, although incapable of appearing in court m relation to the mass of the property surrendered, was a party to the original suit, and might well make such amotion.
It is true the future acquisitions of a ceding debtor, coming to better fortune, may be applied to the payment of his debts, unless a release has been given, but it by no means follows that execution may issue in the first instance, on the demand of a judgment creditor. The ceding debtor after the surrender has been accepted, and a syndic appointed, has no longer any capacity to appear in court, in relation to the property surrendered, and if the execution in the presentcase had been levied on property belonging to the firm, or either of the partners, we should concur in opinion with the counsel for the A appellant, that the appellee had no right to interfere, and ought not to have been listened to. The evidence does not show to whom the property seized really belonged. If we take the allegations of the plaintiff as true, he had only a qualified property in the goods acquired after the surrender, and in that case he had a right to interfere. It was a matter which did not regard the mass of the creditors. If on the other hand, the property belonged to the ceding debtor at the time of the surrender, the judgment creditor, who was a party to the concurso, had clearly no right to proceed by execution. On either supposition, the proceeding was irregular.
But it is further contended, that the court erred iri quashing the writ and cancelling the bond on motion, that it could only be done by injunction regularly obtained, and prosecuted. We think the court had a right to quash the execution, which improvidently issued, contrary to the order staying proceedings, and as the appellee was a party to tb'e original suit, he might well make that motion, although, Without capacity to act in relation to the mass of property surrendered. The bond in question was but an accessary, and necessarily ceased to have any legal effect as soon as the execution was set aside,
It is, therefore,, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.